                                                                                       Court Plaza North
                                                                                        25 Main Street
                                                                                         P.O. Box 800
                                                                                  Hackensack, NJ 07602-0800
                                                                               201-489-3000 201-489-1536 fax
                                                                                               —
                                                                                           New York
                                                                                               —
 Jason R. Finkelstein                                                                      Delaware
 Member                                                                                        —
 Admitted in NJ and NY
                                                                                           Maryland
                                                                                               —
 Reply to New Jersey Office                                                                  Texas
 Writer’s Direct Line: 201.525.6293                                                            —
 Writer’s Direct Fax: 201.678.6293
 Writer’s E-Mail: JFinkelstein@coleschotz.com                                               Florida



                                                      June 10, 2020

Via Electronic Case Filing

Hon. Peggy Kuo, U.S.M.J.
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

            Re:           Fabre, et al. v. Highbury Concrete, Inc., et al.
                          Dkt. No. 17-cv-984 (CBA) (PK)

Dear Judge Kuo:

       As the Court is aware, this Firm represents Defendants Highbury Concrete, Inc.
(“Highbury”), Thomas Gorman, Thomas Fogarty and Benny Griffin (collectively, the “Highbury
Defendants”), in this litigation. This letter is respectfully submitted on behalf of the Highbury
Defendants to request a pre-motion telephonic conference with the Court to resolve a discovery
dispute and to discuss potential issue preclusion, or alternatively to request an extension of time to
complete joint-employer discovery and an adjournment of the June 23, 2020 settlement
conference.

        As the Court may recall, on April 24, 2020, the parties submitted a joint request for an
extension of time to complete joint employer discovery in advance of the settlement conference
before Your Honor (previously scheduled for May 6, 2020). More specifically, the Highbury
Defendants expressed their intent to serve a request for documents upon all named and opt-in
Plaintiffs concerning their respective relationships, if any, with Highbury, RG Labor Services, Inc.
and The Laura Group Inc. Plaintiffs expressed intent to serve certain third-party subpoenas for
documents. At the time, the parties (both Plaintiffs and the Highbury Defendants) articulated
difficulties in timely completing such joint employer discovery as a result of the COVID-19
pandemic. In response to the parties’ request, via Order dated April 27, 2020, the Court extended
the joint employer discovery deadline through May 31, 2020, adjourned the settlement conference
until June 23, 2020, and set June 15, 2020 as the deadline for submitting ex parte settlement
statements to the Court in advance thereof.

        The very next day, on April 28, 2020, the Highbury Defendants served their joint employer-
related document requests upon Plaintiffs (which, notably, were in the same form as those initially
submitted to the Court on April 9, 2020). A true and correct copy of those discovery demands are
                                                  www.coleschotz.com
57438/0003-20603200v1
Cole Schotz P.C.

Hon. Peggy Kuo, U.S.M.J.
June 10, 2020
Page 2


annexed hereto as Exhibit A. After receiving no response to the discovery demands or a request
for an extension of time, the undersigned counsel sent a follow-up email to Plaintiffs’ counsel on
June 2, 2020, requesting a status update. Having heard nothing further, I then followed up via
email again on June 5, 2020 and June 8, 2020 requesting a meet and confer (as required by Your
Honor’s Individual Practice Rules at VI.A.1). Notably, in the June 8 email, I advised that if
Plaintiffs’ counsel still refused to respond to our inquiries, we would have no choice but to write
to the Court requesting guidance. As of the filing of this letter, Plaintiffs’ counsel has curiously
continued in its refusal to interact or meet and confer about this discovery matter.

        Based upon the foregoing, the Highbury Defendants respectfully request a pre-motion
telephonic conference per Individual Practice Rule VI.A.1.b to address the current discovery
dispute and possible issue preclusion against Plaintiffs. While we acknowledge letters of this
nature are required to be submitted jointly, we respectfully submit that is not practical while
Plaintiffs’ counsel continues to ignore our requests to discuss the issue. From the Highbury
Defendants’ perspective, the requested joint-employer discovery is also central and critical to
preparing a legitimate, good-faith settlement statement and calculation. For that reason, this
request likewise serves as an alternative request for the Court to extend the period for completing
joint-employer discovery (to be discussed during the requested conference), and to adjourn the
settlement conference and the date for submitting settlement statements, all of which are materially
impacted by Plaintiffs’ failure to produce the demanded joint-employer discovery. Counsel will
make ourselves available for the requested telephone conference at the Court’s convenience.

         We thank the Court in advance for its consideration of this request.

                                                    Respectfully submitted,

                                                    /s/ Jason R. Finkelstein

                                                    Jason R. Finkelstein



JRF:bf
cc:    All Counsel of Record (via ECF)




57438/0003-20603200v1
